DETAILED ACTION
This action is responsive to the pending claims, 1-20, received 16 October 2022. Accordingly, the detailed action of claims 1-20 is as follows:

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 1-8, 12-17, 18-20 rejected under 35 U.S.C. 103 as being unpatentable over Westlin et al (US 20200252317 A1, hereafter referred to as Westlin) in view of Ganeshmani et al (US 10552121 B1, hereafter referred to as Ganeshmani) in view of Shochat et al (US 20130024731 A1, hereafter referred to as Shochat).

Regarding claim 1, Westlin teaches a method comprising:
obtaining a data path representing flow of data in a processing a service request within a network computing environment (Westlin [0017] discloses determining a data path model for a process of a network service request, wherein the data path model indicates processes (executing programs or services [0014]) and sequencing [0017, 0016] in a workflow) comprising a computing platform (Westlin [Fig 1-100 and 0028-0029] discloses a network computer system implemented on one or more servers or distributed computing devices) wherein the computing platform having system resources (Westlin [0025] discloses computing resources, programs/services [0029] and resources required by programs and services [0034]), said processing comprises executing programs of the network computing environment (Westlin [0031] discloses implementing a network service and associated programs), said obtaining comprises monitoring the flow of data (Westlin [0029] discloses monitoring, evaluating, diagnosing and analyzing and implemented network service and program(s))
analyzing the data path to identify availability of the system resources of the computing platform required by the processing of the service request (Westlin [0034] discloses identifying availability of resources required to implement the service request).
However, Westlin does not explicitly teach processing comprises executing source-code of the network computing environment, said obtaining comprises monitoring the flow of data using at least one of an application programming interface (API) call and a hook; analyzing the data path to identify a usage of the system resources for processing of the service request; determining, based on the usage of the system resources of the computing platform, an optimization action expected to improve the usage of the system resources by the computing platform, wherein the optimization action comprises manipulating an operating system of the computing platform; and implementing the optimization action in accordance with the data path, thereby modifying operation of the network computing environment in handling future service requests, wherein said implementing is performed without modifying the source-code of the network computing environment.
Ganeshmani, in an analogous art, teaches processing comprises executing source-code of the network computing environment (Ganeshmani [8:50-55] teaches a process and process instance include program code), said obtaining comprises monitoring the flow of data (Ganeshmani [11:32-35, 11:45-50, 10:13-28] teaches process tracking and monitoring); 
analyzing the data path to identify a usage of the system resources for processing of the service request (Ganeshmani [10:15-28] teaches applying received data to a process tracking MLM to collect performance metrics and attributes regarding resources used by the process instance [10:46-47]); 
determining, based on the usage of the system resources of the computing platform (Ganeshmani [9:15-30; 10:29-36] teaches analyzing and determining based on resource performance metrics), an optimization action expected to improve the usage of the system resources by the computing platform (Ganeshmani [10:41-42] teaches reallocating resources, removal and addition of automated systems [10:48-61], and generation of alternate program code including removing of an overloaded resource, introduction of system adapters and auto-scaling a system [10:48-61] to mitigate issues and improve the performance of the process [10:41-42]), wherein the optimization action comprises manipulating an operating system of the computing platform (Ganeshmani [10:41-42] teaches reallocating resources, removal and addition of automated systems [10:48-61], and generation of alternate program code including removing of an overloaded resource, introduction of system adapters and auto-scaling a system [10:48-61] to mitigate issues and improve the performance of the process [10:41-42]); and 
implementing the optimization action in accordance with the data path, thereby modifying operation of the network computing environment in handling future service requests, wherein said implementing is performed without modifying the source-code of the network computing environment (Ganeshmani [10:41-42] teaches reallocating resources, removal and addition of automated systems [10:48-61], and generation of alternate program code including removing of an overloaded resource, introduction of system adapters and auto-scaling a system [10:48-61] to mitigate issues and improve the performance of the process [10:41-42]).
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Westlin in view of Ganeshmani in order to configure the analysis of system resources of a process associated with a data path corresponding to a service request, as taught by Westlin, to include determining, based on the usage of system resources, an optimization action expected to improve the usage of the system resources and implemented the optimization action in accordance with the data path, thereby modifying operation of the network computing environment in handling future service requests without modifying the source-code of the network computing environment, as taught by Ganeshmani.
One of ordinary skill in the art would have been motivated in order to identify process and subprocess inter-dependencies and resource bottlenecks to reduce the effect on application performance (Ganeshmani [2:25-29]).
However, Westlin-Ganeshmani does not explicitly teach said obtaining comprises monitoring the flow of data using at least one of an application programming interface (API) call and a hook.
Shochat, in an analogous art, teaches said obtaining comprises monitoring the flow of data using at least one of an application programming interface (API) call and a hook (Shochat [0015] discloses utilizing hooking of API calls to collect performance information of a process [0011]).
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Westlin-Ganeshmani in view of Shochat in order to configure the monitoring the flow of data, as taught by Westlin-Ganeshmani, to comprise API calls and a hook, as taught by Shochat.
One of ordinary skill in the art would have been motivated in order to determine whether certain programs and processes are excessively consuming energy (Shochat [0011]) negatively impacting device performance (Shochat [0006]).

Regarding claim 2, Westlin-Ganeshmani-Shochat teaches the limitations of claim 1, as rejected above.
Additionally, Westlin-Ganeshmani-Shochat teaches the method further comprising:
monitoring continuous usage of the system resources over time (Westlin [0043] discloses continuously generating aggregations of logging information for processes of the network service and updating data path models associated with said network service);
determining a second optimization action other than the optimization action based on the continuous usage and the data path (Ganeshmani [Fig 5 and 11:28-37] teaches repeated monitoring and alternate process flow, process or sub-process modification); and
implementing the second optimization action, thereby further modifying operation of the network computing environment in handling future service requests (Ganeshmani [Fig 5 and 11:28-37] teaches repeated monitoring and alternate process flow, process or sub-process modification).

Regarding claim 3, Westlin-Ganeshmani-Shochat teaches the limitations of claim 1, as rejected above.
Additionally, Westlin-Ganeshmani-Shochat teaches the method wherein the computing platform is a server having the operating system executed therein (Westlin [Fig 1 and 0028], Ganeshmani [4:64-28]), wherein the server is involved in the processing of the service request (Westlin [0029] discloses the programs, implemented on the server, handle service requests) and wherein said implementing the optimization action comprises manipulating the operating system (Ganeshmani [5:20-28] discloses generating alternate process flows including tasks performed by hardware and software [3:33-36]).

Regarding claim 4, Westlin-Ganeshmani-Shochat teaches the limitations of claim 1, as rejected above.
Additionally, Westlin-Ganeshmani-Shochat teaches the method wherein the optimization action is implemented in a kernel space of the operating system (Ganeshmani [10:54-61]).

Regarding claim 5, Westlin-Ganeshmani-Shochat teaches the limitations of claim 1, as rejected above.
Additionally, Westlin-Ganeshmani-Shochat teaches the method wherein the operating system defining a kernel space and a user space (Ganeshmani [10:45-67] discloses processes and resources in a process space (kernel) and program code associated with a deployed application service (user), wherein the optimization action is implemented in the user space (Ganeshmani [10:62-67] discloses dynamically generating and deploying program code).

Regarding claim 6, Westlin-Ganeshmani-Shochat teaches the limitations of claim 1, as rejected above.
Additionally, Westlin-Ganeshmani-Shochat teaches the method wherein the data path is a representation of how data is moved throughout services in the network computing environment (Westlin [0015-0016]) teaches a data path represents how and the sequence data is moved and acted upon).

Regarding claim 7, Westlin-Ganeshmani-Shochat teaches the limitations of claim 1, as rejected above.
Additionally, Westlin-Ganeshmani-Shochat teaches the method wherein the network computing environment is a cloud computing environment (Ganeshmani [Fig 1] discloses clients communicate with the application services across a network).

Regarding claim 8, Westlin-Ganeshmani-Shochat teaches the limitations of claim 1, as rejected above.
Additionally, Westlin-Ganeshmani-Shochat teaches the method wherein the network computing environment is an on-premise computing environment (Ganeshmani [Fig 1] discloses clients communicate with the application services across a network, wherein the application services are in an enterprise network).

Regarding claims 12-17, they do not teach or further limit over the limitations presented above with respect to claims 1-6.
Therefore, claims 12-17 are rejected for the same reasons set forth above regarding claims 1-6.

Regarding claims 18-20, they do not teach or further limit over the limitations presented above with respect to claims 1-3.
Therefore, claims 18-20 are rejected for the same reasons set forth above regarding claims 1-3.

Claim 9-11 rejected under 35 U.S.C. 103 as being unpatentable over Westlin et al (US 20200252317 A1, hereafter referred to as Westlin) in view of Ganeshmani et al (US 10552121 B1, hereafter referred to as Ganeshmani) in view of Shochat et al (US 20130024731 A1, hereafter referred to as Shochat) as applied above regarding claim 1, further in view of Jain et al (US 20210200589 A1, hereafter referred to as Jain).

Regarding claim 9, Westlin-Ganeshmani-Shochat teaches the limitations of claim 1, as rejected above.
However, Westlin-Ganeshmani-Shochat does not explicitly teach the method wherein said analyzing is performed by an agent executed on the computing platform, wherein said determining the optimization action and said implementing are performed by the agent, wherein the agent is configured to attempt improving usage of the system resources of the computing platform.
Jain, in an analogous art, teaches the method wherein said analyzing is performed by an agent executed on the node (Jain [0014, 0028] discloses an optimizer agent), wherein said determining the optimization action and said implementing are performed by the agent (Jain [0014, 0028, 0058, 0067] discloses identifying and executing optimization actions), wherein the agent is configured to attempt improving usage of the system resources of the computing platform (Jain [0058, 0028, 0014, 0067]).
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Westlin-Ganeshmani-Shochat in view of Jain in order to configure said analyzing and determining, as taught by Westlin-Ganeshmani-Shochat, to be performed by an agent executed on the node, wherein the agent is configured to attempt improving performance of the node by performing determined optimization actions, as taught by Jain.
One of ordinary skill in the art would have been motivated in order to enhance user experience (Jain [0028]).

Regarding claim 10, Westlin-Ganeshmani-Shochat-Jain teaches the limitations of claim 9, as rejected above.
Additionally, Westlin-Ganeshmani-Shochat-Jain, teaches the method wherein the agent operates independently from other computing platforms in a standalone configuration (Jain [0057-0058] discloses a local optimization), whereby a local optimization of the usage of the system resources of the computing platform is attempted (Jain [0058, 0028, 0014, 0067]).

Regarding claim 11, Westlin-Ganeshmani-Shochat teaches the limitations of claim 1, as rejected above.
However, Westlin-Ganeshmani-Shochat does not explicitly teach the method wherein said analyzing is performed based on resource utilization measurements of the computing platform and without obtaining resource utilization measurements of other computing platforms in the network computing environment.
Jain, in an analogous art, teaches the method wherein said analyzing is performed based on resource utilization measurements of the computing platform and without obtaining resource utilization measurements of other computing platforms in the network computing environment (Jain [0080] discloses determining current utilization for resources used by a currently executing process on a device, wherein there are other computing platforms in the networking computing environment [Fig 1]). 
It would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Westlin-Ganeshmani-Shochat in view of Jain in order to configure said analyzing and determining, as taught by Westlin-Ganeshmani-Shochat, to be based on resource utilization measurements of the node and without obtaining resource utilization measurement of other nodes in the network computing environment, as taught by Jain.
One of ordinary skill in the art would have been motivated in order to enhance user experience (Jain [0028]).

Double Patenting
The nonstatutory double patenting rejection presented in the previous office action is withdrawn in view of applicant’s response (Remarks pg 8)

Response to Arguments
Applicant’s arguments with respect to the amended feature “obtaining comprises monitoring the flow of data using at least one of API call and a hook” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 16 October 2022 have been fully considered but they are not persuasive. 
Regarding claim 1, applicant argues:
“3.1. The cited art does not teach or suggest implementing an optimization action without modifying the source-code of the network computing environment 
Current Claim 1 recites "determining, based on the usage of the system resources of the computing platform, an optimization action expected to improve the usage of the system resources by the computing platform, wherein the optimization action comprises manipulating an operating system of the computing platform; and implementing the optimization action in accordance with the data path, thereby modifying an operation of the network computing environment in handling future service requests, wherein said implementing is performed without modifying the source-code of the network computing environment". 
Applicant respectfully submits that the cited art, alone or in combination, does not teach or suggest the recited feature. …..Applicant respectfully asserts that Ganeshmani cannot cure at least this deficiency of Westlin.” Remarks pg 8-9
In response the examiner respectfully disagrees according to the updated grounds of rejection responsive to applicant’s amended limitations. Ganeshmani is relied upon to teach determining, based on the usage of the system resources of the computing platform (Ganeshmani [9:15-30; 10:29-36] teaches analyzing and determining based on resource performance metrics), an optimization action expected to improve the usage of the system resources by the computing platform (Ganeshmani [10:41-42] teaches reallocating resources, removal and addition of automated systems [10:48-61], and generation of alternate program code including removing of an overloaded resource, introduction of system adapters and auto-scaling a system [10:48-61] to mitigate issues and improve the performance of the process [10:41-42]), wherein the optimization action comprises manipulating an operating system of the computing platform (Ganeshmani [10:41-42] teaches reallocating resources, removal and addition of automated systems [10:48-61], and generation of alternate program code including removing of an overloaded resource, introduction of system adapters and auto-scaling a system [10:48-61] to mitigate issues and improve the performance of the process [10:41-42]); and implementing the optimization action in accordance with the data path, thereby modifying operation of the network computing environment in handling future service requests, wherein said implementing is performed without modifying the source-code of the network computing environment (Ganeshmani [10:41-42] teaches reallocating resources, removal and addition of automated systems [10:48-61], and generation of alternate program code including removing of an overloaded resource, introduction of system adapters and auto-scaling a system [10:48-61] to mitigate issues and improve the performance of the process [10:41-42]).

Regarding claim 1, applicant argues:
“Specifically, Ganeshmani fails to teach or suggest implementing the optimization action in accordance with the data path, thereby modifying an operation of the network computing environment in handling future service requests, wherein said implementing is performed without modifying the source-code of the network computing environment. 
Conversely, Ganeshmani teaches away from this feature, at least since the alternate process that is generated by Ganeshmani in response to detecting an anomaly, includes substitute program code that is used to substitute the original process (e.g., see Col. 5:22- 28 of Ganeshmani).” Remarks pg 9
In response the examiner respectfully disagrees according to the updated grounds of rejection responsive to applicant’s amended limitations. Ganeshmani teaches a plurality of mitigating actions, presented in the alternate, including reallocating resources [10:41-42], removal and addition of automated systems [10:48-61], and generation of alternate program code including removing of an overloaded resource, introduction of system adapters and auto-scaling a system [10:48-61] to mitigate issues and improve the performance of the process [10:41-42]).
Regarding the applicant’s assertion “Ganeshmani teaches away”, a reference "teaches away" when it states that something cannot be done.  See In re Gurley, 27 F.3d 551, 553, 31 USPQ2d 1130, 1130 (Fed. Cir. 1994). Furthermore, a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984) (Claims were directed to a process of producing a porous article by expanding shaped, unsintered, highly crystalline poly(tetrafluoroethylene) (PTFE) by stretching said PTFE at a 10% per second rate to more than five times the original length. The prior art teachings with regard to unsintered PTFE indicated the material does not respond to conventional plastics processing, and the material should be stretched slowly. A reference teaching rapid stretching of conventional plastic polypropylene with reduced crystallinity combined with a reference teaching stretching unsintered PTFE would not suggest rapid stretching of highly crystalline PTFE, in light of the disclosures in the art that teach away from the invention, i.e., that the conventional polypropylene should have reduced crystallinity before stretching, and that PTFE should be stretched).
As set forth above, responsive to applicant’s pervious arguments, Ganeshmani teaches a plurality of corrective actions, presented in the alternate. Since they are presented in the alternate, either action may be implemented to modify the operation of the computing environment. Additionally, the primary reference Westlin does not teach, suggest, imply or discourage the use reallocating resources to remove bottlenecks. Whereas the secondary reference explicitly teach reallocating resources as a mitigating action.

Regarding claim 1, applicant argues:
“These descriptions further support Applicant's contention that the alternative process of Ganeshmani includes source-code modifications.” Remarks pg 10
In response the examiner agrees. However, as set forth in the updated grounds of rejection necessitated by applicant’s amendment, Ganeshmani 10:41-67 teaches a plurality of alternative process, in the alternate, including reallocating resources to remove congestion and generation of alternate program code including removing of an overloaded resource, introduction of system adapters and auto-scaling a system [10:48-61] to mitigate issues and improve the performance of the process [10:41-42].

Regarding claim 1, applicant argues:
“Ganeshmani cannot be combined in order to teach the claimed features. Specifically. the technical solution of optimizing a usage of resources of a computing platform without modifying the source code of each service is never addressed in Westlin or in Ganeshmani, and the Examiner does not show a proper motivation to combine Ganeshmani with Westlin in order to match the claimed features.” Remarks pg 10
In response the examiner respectfully disagrees according to the reasons set forth above regarding applicant’s previous arguments pertaining to the prior art as well as claim 1. Specifically, Westlin-Ganeshmani explicitly teaches optimizing usage of resources of a computing platform without modifying the source code (Ganeshmani [10:41-42] teaches reallocation of resources to address bottlenecking). Moreover, it would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Westlin in view of Ganeshmani in order to configure the analysis of system resources of a process associated with a data path corresponding to a service request, as taught by Westlin, to include determining, based on the usage of system resources, an optimization action expected to improve the usage of the system resources and implemented the optimization action in accordance with the data path, thereby modifying operation of the network computing environment in handling future service requests without modifying the source-code of the network computing environment, as taught by Ganeshmani.
One of ordinary skill in the art would have been motivated in order to identify process and subprocess inter-dependencies and resource bottlenecks to reduce the effect on application performance (Ganeshmani [2:25-29]).

Regarding claim 1, applicant argues:
“In contrast to the claimed subject matter, the reference of Westlin is not directed to performing any optimization action (rather, Westlin is directed to finding and reporting programs that cause failures), and Ganeshmani is directed to modifying source code of the service provider in case of an anomaly. Therefore, any alleged combination of Ganeshmani with Westlin can result, at most, with a system that identifies failures/anomalies and responses by modifying source code. 
As a result, the cited art fails to teach or suggest "implementing the optimization action in accordance with the data path, thereby modifying an operation of the network computing environment in handling future service requests, wherein said implementing is performed without modifying the source-code of the network computing environment", as is now explicitly claimed.” Remarks pg 11
In response the examiner respectfully disagrees according to the reasons set forth above regarding applicant’s previous arguments pertaining to the prior art as well as claim 1.

Regarding claim 1, applicant argues:
“3.3. The cited art does not teach or suggest analyzing the data path to identify a usage of the system resources of the computing platform that is required for the processing of the service request 
Current Claim 1 recites "analyzing the data path to identify a usage of the system resources of the computing platform that is required for the processing of the service request". 
Applicant respectfully submits that the cited art, alone or in combination, does not teach or suggest this feature. Specifically, the combination of Westlin and Ganeshmani fails to teach that the data path is analyzed to identify a usage of the system resources of the computing platform that is required for the processing of the service request.” Remarks pg 12
In response the examiner respectfully disagrees. Westlin teaches analyzing the data path to identify availability of the system resources of the computing platform required by the processing of the service request (Westlin [0034] discloses identifying availability of resources required to implement the service request). However, Westlin does not explicitly teach analyzing the data path to identify a usage of the system resources for processing of the service request. Ganeshmani, in an analogous art, teaches analyzing the data path to identify a usage of the system resources for processing of the service request (Ganeshmani [10:15-28] teaches applying received data to a process tracking MLM to collect performance metrics and attributes regarding resources used by the process instance [10:46-47, 10:53-57]).

Regarding claim 1, applicant argues:
“Ganeshmani cannot cure at least this deficiency of Westlin.” Remarks pg 14
In response the examiner respectfully disagrees. Ganeshmani teaches analyzing a data path (processes and sub-processes) to identify performance metrics and information regarding overloaded or bottlenecked resources (Ganesh [10:20-25, 10:40-67]).

Regarding claim 1, applicant argues:
“3.4. The cited art does not teach or suggest that the optimization action comprises manipulating an operating system of the computing platform Current Claim 1 recites "determining, based on the usage of the system resources of the computing platform, an optimization action expected to improve the usage of the system resources by the computing platform, wherein the optimization action comprises manipulating an operating system of the computing platform ". 
Applicant respectfully submits that the cited art, alone or in combination, does not teach or suggest the recited feature.” Remarks pg 14-15
In response the examiner respectfully disagrees according to the updated grounds of rejection responsive to applicant’s amended limitations. Specifically, Ganeshmani teaches wherein the optimization action comprises manipulating an operating system of the computing platform (Ganeshmani [10:41-42] teaches reallocating resources, removal and addition of automated systems [10:48-61], and generation of alternate program code including removing of an overloaded resource, introduction of system adapters and auto-scaling a system [10:48-61] to mitigate issues and improve the performance of the process [10:41-42]).

Regarding claim 9, applicant argues:
“3.5. With respect to Claim 9, the cited art does not teach or suggest an agent executed on 
the computing platform 
Current Claim 9 recites "wherein said analyzing is performed by an agent executed on the computing platform, wherein said determining the optimization action and said implementing are performed by the agent, wherein the agent is configured to attempt improving the usage of the system resources of the computing platform". 
Applicant respectfully submits that the cited art, alone or in combination, does not teach or suggest the recited feature.” Remarks pg 15
In response the examiner respectfully disagrees. Westlin-Ganeshmani teaches said analyzing, determining the optimization and said implementing to attempt to improve the usage of the system resources of the computing platform. However, Westlin-Ganeshmani does not explicitly teach an agent performing said functionality. Jain, in an analogous art, teaches an optimizer agent (Jain [0014]) identifying and executing (Jain [0014, 0028, 0058, 0067]) optimization actions to improve the performance (Jain [0014, 0058, 0028, 0067]). It would have been obvious for a person having ordinary skill in the art, before the effective filing date, to modify Westlin-Ganeshmani in view of Jain in order to configure the functionality of analysis, determination of optimizing actions and implementing said optimizing actions to improve the usage of resources by processes executing on a computing platform, as taught Westlin-Ganeshmani, to be performed by an optimizer agent inspecting processes executing on a computing platform.

Regarding claim 9, applicant argues:
“Specifically, Jain merely relates to an agent of a client device, for a goal of enhancing a user experience (Paragraphs [0016] and [0028], Figure 1 of Jain). 
The agent of Jain cannot be interpreted as the recited agent, at least since the recited agent is executed on a computing platform that is used to process a service request. In contrast to Claim 9, the agent of Jain cannot be used to improve the usage of system resources that are required for processing a service request, at least since client devices such as the client device of Jain are not used to handles service requests. For example, any actions that is implemented at the client device of Jain cannot be used to modify an operation of the network computing environment in handling future service requests, thus teaching away from the claimed features.” Remarks pg 16
In response the examiner respectfully disagrees. The agent in Jain executes on a computing device. Moreover the agent examines and optimizes processes running on said computing device. Specifics regarding the location (client-side, server-side, cloud-based) do not prevent the agent from preforming the functionality of analyzing and optimizing.
Westlin, Ganeshmani teach computing platforms, and analyzing and optimizing based on said analyzing.  However, Westlin-Ganeshmani does not explicitly teach said functionality performed by an agent. One of ordinary skill in the art, before the effective filing date, would reasonably configure the computing platform with analyzing and optimizing logic, taught by Westlin-Ganeshmani, to be executed by the agent taught by Jain, such that said agent would identify and execute optimization actions with respect to the processes and underlying resources associated with said processes. KSR rationale B, simple substitution of one known element (optimization logic to analyze and implement and optimization action, as taught by Westlin-Ganeshmani) for another known element (optimization agent to analyze and implement an optimization action as taught by Jain) in order to yield predictable results (optimizing resources to enhance/improve system performance) supports the conclusion of obviousness.
Regarding applicant’s assertion “any action that is implemented at the client device of Jain cannot be used to modify an operation of the network computing environment…thus teaching away”, the examiner respectfully disagrees. The analysis and action implemented in Jain is directed to processes executing on a device under the control of an operating system which is analogous to the system in the prior art (Westlin-Ganeshmani) and applicant’s invention. It would have been obvious for a person having ordinary skill in the art to modify Westlin-Ganeshmani in order to configure actions (analysis and optimization/mitigation) directed to processes and accompanying resources, as taught by Westlin-Ganeshmani, to be executed by an agent configured to analyze and optimize processes and accompanying resources, as taught by Jain.
Moreover, there is no teaching, suggestion, implication to discourage the use of an agent to perform the functionality already present in Westlin-Ganeshmani. To the contrary, KSR rationale B, simple substitution of one known element (optimization logic to analyze and implement and optimization action, as taught by Westlin-Ganeshmani) for another known element (optimization agent to analyze and implement an optimization action as taught by Jain) in order to yield predictable results (optimizing resources to enhance/improve system performance) supports the conclusion of obviousness.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEAN TOKUTA whose telephone number is (571)272-5145. The examiner can normally be reached M-TH 630-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 5712727952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHEAN TOKUTA
Primary Examiner
Art Unit 2446



/SHEAN TOKUTA/Primary Examiner, Art Unit 2446